UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02278_ ­­ Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square, 21st Floor New York, NY 10036-6524 ANNUALREPORT December31,2011 DISTRIBUTOR EULAV Securities LLC 7 Times Square, 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Premier Growth Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00084256 Value Line Premier Growth Fund, Inc. To Our Value Line Premier To Our Shareholders (unaudited): Enclosed is your annual report for the year ended December 31, 2011. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. We’re pleased to report that Value Line Premier Growth Fund, Inc. (the “Fund”) earned a total return of 4.59% in 2011, versus a total return of 2.11% for the benchmark Standard & Poor’s 500 Stock Index.(1) Contributing to the superior performance was good stock selection in the Consumer Discretionary and Industrials sectors. In addition, your Fund avoided the losing stocks in the banking industry. The Fund has outpaced the S&P 500 benchmark in eight of the past ten years. For the three years ending December 31, 2011, the Fund earned an average annual total return of 18.96%, versus 14.11% for the S&P 500; for five years, 3.58% versus a loss of (0.25)% for the S&P 500; and for ten years, 6.72% versus 2.72% for the S&P 500. For the 15-year period, which has been entirely under the same portfolio manager, the Fund’s average annual total return was 9.85%, versus 5.33% for the S&P 500. Morningstar, the independent mutual fund advisory service, awards your Fund an Overall rating of Four Stars, based upon a Return rating of Above Average and a Risk rating of Below Average versus its category peers, as of December 31, 2011. The Fund carries a ten-year rating of Five Stars (out of 415 funds), a five-year rating of Four Stars (596 funds), and a three-year rating of Three Stars (659 funds). Lipper another independent mutual fund advisory service, awards its top Lipper Leader rating of 5 for Total Return, Consistent Return and Preservation of capital, versus its category peers as of December 31, 2011*. According to Lipper, your Fund’s total returns beat 94% of its peers in the multi-cap growth category for the ten-year period (out of 234 funds) ending December 31, 2011; 76% of its peers for the five-year period (338 funds); 70% of its peers for the three-year period (412 funds); and 95% of its peers for the one-year period (489 funds). In these difficult times, we’re particularly gratified by the Morningstar rating of below-average risk and the Lipper top-tier rank for capital preservation. We take every opportunity to control the risk and volatility of the portfolio without surrendering the potential for strong total returns. Investments are widely diversified, with representatives from nearly every industry. The diversification is also reflected in the fact that only 12.8% of the Fund’s assets are invested in the portfolio’s ten largest holdings, as of the end of 2011. We invest across the entire range of company size, too. Current holdings are split about evenly among large-cap, mid-cap and small-cap stocks. Also contributing to risk control is our very disciplined investment strategy. First and foremost, this strategy means that the Fund invests in high-quality companies with proven long-term records of success, demonstrated by superior earnings performance and superior stock performance relative to their competition. This is a portfolio of growth stocks. Second, we closely monitor quarterly earnings reports and relative stock price momentum of the Fund’s holdings for any signs of sub-par performance. With about 250 stocks in the portfolio, we do not become attached to any single holding and do not hesitate to sell laggards, replacing them with stocks showing superior momentum. Yet annual portfolio turnover has averaged a moderate 18% over the past five years, limiting trading expenses. We believe our time-tested investment discipline will continue to serve the Fund well. Thank you for your confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. * Total Return: 4 for 3yr out of 427 funds, 4 for 5yr 347 funds, 5 for 10yr 236 funds. Consistent return: 4 for 3yr out of 424 funds, 4 for 5yr 344 funds, 5 for 10yr 233 funds. Preservation: 5 for 3yr out of 10,210 funds, 5 for 5yr 8,217 funds, 5 for 10yr 4,769 funds. 2 Value Line Premier Growth Fund, Inc. Growth Fund Shareholders The Morningstar RatingTM for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 1 star 10%; 2 stars 22.5%; 3 stars 35%; 4 stars 22.5%; 5 stars 10%. Funds are rated for up to three periods–the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: Age of fund Overall rating At least three years, but less than five 100% three-year rating At least five years, but less than 10 60% five-year rating / 40% three-year rating At least 10 years 50% 10-year rating / 30% five-year rating / 20% three-year rating Lipper Leader ratings for Total Return reflect funds’ historical total return performance relative to peers. Ratings for Total Return are computed for all Lipper classifications with five or more distinct portfolios and span both equity and fixed-income funds (e.g., large-cap core, general U.S. Treasury, etc.). Leader ratings for Consistent Return reflect funds’ historic returns, adjusted for volatility, relative to peers. Ratings for Consistent Return are computed for all Lipper classifications with five or more distinct portfolios and span both equity and fixed-income funds (e.g., large-cap core, general U.S. Treasury, etc.). Leader ratings for Preservation reflect funds’ historical loss avoidance relative to other funds within the same asset class. Scores for Preservation are computed from three broad asset classes – equity funds, mixed-equity funds, and fixed-income (bond) funds. The ratings are subject to change every month and are calculated for the following time periods: 3-year, 5-year, 10-year, and overall. The overall calculation is based on an equal-weighted average of percentile ranks for metrics over 3-year, 5-year, and 10-year periods (if applicable). The highest 20% of funds in each classification are named Lipper Leaders for Total Return. The next 20% receive a rating of 4; the middle 20% are rated 3; the next 20% are rated 2, and the lowest 20% are rated 1. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our funds’ prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243-2729. 3 Value Line Premier Growth Fund, Inc. To Our Value Line Premier Growth Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. 4 Value Line Premier Growth Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Premier Growth Fund, Inc. to that of the S&P 500 Index (the “Index”). The Value Line Premier Growth Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Premier Growth Fund, Inc. and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/11 4.59 % $ 5 years ended 12/31/11 3.58 % $ 10 years ended 12/31/11 6.72 % $ * The Standard and Poor’s 500 Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 5 Value Line Premier Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2011 through December 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/11 Ending account value 12/31/11 Expenses paid during period 7/1/11 thru 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.27% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 6 Value Line Premier Growth Fund, Inc. Portfolio Highlights at December 31, 2011 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Alexion Pharmaceuticals, Inc. $ % Companhia de Bebidas das Americas ADR $ 1.6 % FMC Technologies, Inc. $ 1.5 % MasterCard, Inc. Class A $ 1.5 % ANSYS, Inc. $ 1.2 % Intuitive Surgical, Inc. $ 1.1 % Praxair, Inc. $ 1.1 % Roper Industries, Inc. $ 1.0 % Stericycle, Inc. $ 1.0 % Salesforce.com, Inc. $ 0.9 % Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities 7 Value Line Premier Growth Fund, Inc. Schedule of Investments December 31, 2011 Shares Value COMMON STOCKS (99.2%) CONSUMER DISCRETIONARY (13.3%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc.* Coach, Inc. Ctrip.com International Ltd. ADR * Darden Restaurants, Inc. Deckers Outdoor Corp. * DIRECTV Class A * Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. New Oriental Education & Technology Group, Inc. ADR * NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Vitamin Shoppe, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (9.0%) BRF - Brasil Foods S.A. ADR Shares Value British American Tobacco PLC ADR $ Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR Companhia de Bebidas das Americas ADR Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. Mead Johnson Nutrition Co. PepsiCo, Inc. Reynolds American, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (5.6%) Cabot Oil & Gas Corp. CNOOC Ltd. ADR Concho Resources, Inc. * Core Laboratories N.V. Devon Energy Corp. EQT Corp. FMC Technologies, Inc. * Oil States International, Inc. * Rosetta Resources, Inc. * Tenaris S.A. ADR TransCanada Corp. Ultrapar Participacoes S.A. ADR World Fuel Services Corp. FINANCIALS (9.4%) Affiliated Managers Group, Inc. * AFLAC, Inc. See Notes to Financial Statements. 8 Value Line Premier Growth Fund, Inc. December 31, 2011 Shares Value Arch Capital Group Ltd. * $ AvalonBay Communities, Inc. Bancolombia S.A. ADR Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. Canadian Imperial Bank of Commerce Digital Realty Trust, Inc. REIT Eaton Vance Corp. Equity Lifestyle Properties, Inc. REIT Essex Property Trust, Inc. HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Banco Multiplo S.A. ADR Leucadia National Corp. M&T Bank Corp. PartnerRe Ltd. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Taubman Centers, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. HEALTH CARE (13.6%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bayer AG ADR Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc. * C.R. Bard, Inc. Cerner Corp. * Computer Programs & Systems, Inc. Shares Value DaVita, Inc. * $ DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Impax Laboratories, Inc. * Intuitive Surgical, Inc. * MAKO Surgical Corp. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * WellPoint, Inc. INDUSTRIALS (22.0%) ABB Ltd. ADR * Acacia Research - Acacia Technologies * Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. See Notes to Financial Statements. 9 Value Line Premier Growth Fund, Inc. Schedule of Investments Shares Value Canadian National Railway Co. $ Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. Gardner Denver, Inc. GeoEye, Inc. * Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lan Airlines S.A. ADR Lincoln Electric Holdings, Inc. Norfolk Southern Corp. Polypore International, Inc. * Precision Castparts Corp. Regal-Beloit Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc.* Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * Union Pacific Corp. Shares Value United Technologies Corp. $ Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (13.9%) Accenture PLC Class A Acme Packet, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. * ANSYS, Inc. * Ariba, Inc. * Avago Technologies Ltd. Baidu, Inc. ADR * Canon, Inc. ADR Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * LogMeIn, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Taleo Corp. Class A * Teradata Corp. * TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * See Notes to Financial Statements. 10 Value Line Premier Growth Fund, Inc. December 31, 2011 Shares Value MATERIALS (7.9%) Agrium, Inc. $ Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF AG ADR Celanese Corp. Series A CF Industries Holdings, Inc. Clearwater Paper Corp. * Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. Greif, Inc. Class A LSB Industries, Inc. * Mosaic Co. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Syngenta AG ADR Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.8%) AboveNet, Inc. * American Tower Corp. Class A Crown Castle International Corp. * Millicom International Cellular S.A. Rogers Communications, Inc. Class B SBA Communications Corp. Class A * Shares Value UTILITIES (2.7%) AGL Resources, Inc. $ Cia de Saneamento Basico do Estado de Sao Paulo ADR CPFL Energia S.A. ADR ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (99.2%) (Cost $177,501,500) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.8%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($298,427,638 ÷ 11,271,263 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 11 Value Line Premier Growth Fund, Inc. Statement of Assets and Liabilities at December 31, 2011 Assets: Investment securities, at value (Cost - $177,501,500) $ Receivable for securities sold Receivable for capital shares sold Dividends receivable Prepaid expenses Total Assets Liabilities: Due to custodian Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 11,271,263 shares) $ Additional paid-in capital Undistributed net investment loss ) Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($298,427,638 ÷ 11,271,263 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2011 Investment Income: Dividends (net of foreign withholding tax of $133,475) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Custodian fees Insurance Registration and filing fees Other Total Expenses Before Custody Credits Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 12 Value Line Premier Growth Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2011 and 2010 Year Ended December 31, 2011 Year Ended December 31, 2010 Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (11,072,204 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income — (351,716 ) Net realized gain from investment transactions (16,656,912 ) — Decrease in net assets from distributions to shareholders (16,656,912 ) (351,716 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends and distributions to shareholders Cost of shares redeemed (66,025,801 ) (115,440,166 ) Net decrease in net assets from capital share transactions (9,657,575 ) (95,813,894 ) Total (Decrease) in Net Assets (13,401,305 ) (36,109,398 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment loss at end of year $ ) $
